DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to Claim 1 have been fully considered and are persuasive.  The obviousness rejection of Claims 1, 6-7 and 9 has been withdrawn. 
Specifically, the Office agrees that Wilson does not disclose the particular structure described by K, M, and P.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the , does not reasonably provide enablement for all of the infinite and indeterminable permutations of General Formula I without undue experimentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	First, the scope of the claims relates to an extremely large number of possible compositions of General Formula I including all of the compositions A-X and all of the compositions within A-X used in the composition.  The state of the prior art includes modified silica with more specific descriptions of appropriate functional groups in the compositions.  The instant specification is enabling only for persons of ordinary skill in the art with the particular combinations of A-X in the examples but not for the infinite materials within the scope of the claim.  In this case, the unpredictability of chemical reactions creates a reasonable doubt as to whether the artisan could reasonably prepare functionalized silica within the broad scope of the claim within General Formula I with the functionalized silica capable of successfully serving as a separation material.  Furthermore, the Specification provides working examples only for particular combinations of A-X without description of how to make the other infinite compositions of General Formula I without undue experimentation.  It is also evident that there would be an unreasonable degree of experimentation for other compositions because of the infinite and indeterminable permutations of General Formula I involved and expected to produce the invention.  Based on the evidence regarding each of the above factors, the specification, at the time of the application was filed, would not .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 the following language “V is [O3/2Si(CH2)nS[(CH2)n1S]n2R9 wherein Z is CoNHR5” is unclear since Z is not present in V.  For purposes of compact prosecution the claim language is interpreted as “V is [O3/2Si(CH2)nS[(CH2)n1S]n2R9; wherein in the above Z is CoNHR5” and Z refers to 
	
	In claim 1 the following language is unclear: 
wherein in General Formula I component Y and at least one of the following components K, M, P, and V are always present, along with at least one of the following components A, B1-2, C1-4, D1-6, E, F, G, H, J, U, W and X or not, or when the components K, M, P and V are not present, in General Formula I component Y and at least one of the following components A, B1-

	The claim language is unclear since the use of the phrase “always present” makes “or when the components K, M, P, and V are not present” unclear.  

Furthermore, the claim language “or when the components K, M, P, and V are not present” is unclear because it is unclear whether the scope is intended to be when any one of K, M, P, and V are individually not present versus when none of K, M, P, and V are present”.
Furthermore, the language “or not” has not been clarified by Applicant as to whether the intent for “or not” to limit only A, B1-2, C1-4, D1-6, E, F, G, H, J, U, W and X.  If this is the case, the Examiner respectfully suggests that Applicants' claims be written as follows:
wherein in General Formula I component Y when at least one of the following components K, M, P, and V are present the composition optionally comprises at least one of the following components A, B1-2, C1-4, D1-6, E, F, G, H, J, U, W and X.
or when the components K, M, P and V are not present, in General Formula I component Y and at least one of the following components A, B1-2, C1-4, D1-6, F and G are always present, along with at least two of the following components E, H, J, U and X, or when the components K, M, P and V are not present, in General 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The claims as presented lack indentations and line breaks to segregate subcombinations and related limitations.  The lack of indentations and line breaks render the claim extremely difficult to parse for the encompassed subject matter.
The Examiner respectfully suggests that Applicants' claims be written as follows: 

1. (Currently amended) Compositions of General Formula I: [Y]y [A]a [B1]1b [B2]2b [C1]1c [C2]2c [C3]3c [C4]4c [D1]1d [D2]2d [D3]3d [D4]4d [D5]5d [D6]6d [E]e [F]f [G]g [H]h [J]j [K]k [M]m [P]p [U]u [V]v [W]w [X]x                General Formula 1 
Wherein:  	Y is Si(O4/2); 
W is RzR1Si(Oq/2); 
X is (O3/2)SiC3H6SH; 
A is [(O3/2)Si(CH2)2SCH2CH2SCH2CH2CH2SR]a1 [(O3/2) Si(CH2)2SCH2CH2SCH2CH2CH2S(CH2)2Si(O3/2)a2 [(O3/2)Si(CH2)3SCH2CH2CH2SCH2CH2SR]a3; 
B1 is […] 
[…]
V is [O3/2Si(CH2)nS[(CH2)n1S]n2R”;
Wherein:
5; 
Rz, is a C1-22-aryl group;
[…]; 
L' is an anion including but not limited to a halide, nitrate, sulfate, carbonate, phosphate, chromate, permanganate, borohydride, cyanoborohydride;
General Formula [III]
Wherein:
n and n1 are integers independently either 2 or 3; 
n2 is an integer between 0 and 100; 
i, x and v are independent integers from 1 to 100; 
q is an integer from 1 to 3, 
z is an integer from 0 to 2 
such that:   q + z = 3; 
a, a1, a2, a3, […] and y are integers 
such that the ratio of:
y : a + (1 to 2)b + (1 to 4)c + (1 to 6)d + e + f +g + h + j + k + m + v + w + x is from 0.01 to 10,000; 
y:a + (1 and 2)b + (1 to 4)c + (1 to 6)d + e + f + g +  v + w + x is from 0.01 to 10,000; 
[…]; and 
respectively each of the following ratios a1:a3; […] p1:p2+p3 vary independently between 0.01 to 100; and 
Wherein;

when the components K, M, P and V are not present, in General Formula I component Y and at least one of the following components A, B'’, C'*, D'°, F and G are always present, along with at least two of the following components E, H, J, U and X, or 
when the components K, M, P and V are not present, in General Formula I component Y and at least four of the following components E, H, J, U and X are always present.

Appropriate correction is required.  The Office similarly suggests that Claim 6 be similarly re-written to include indentations and breaks.

	Furthermore, for clarity each stoichiometric value should be individually listed.  For example, instead of “a1-3” in Claim 1 at Page 3, Ln 3, the values should be individually listed as “a1, a2, a3”, “2b1-3” as “2b1, 2b2, 2b3”, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/26/2022